                                                                          FILED
                                                               CLERK, U.S. DISTRICT COURT
 1

 z                                                                  test 2s zaEs
 3                                                            CENTRALDIST    T FCALIFt~~'t~is,
                                                              E'Y                    C1~FIaT1~
 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

1 1 ~ LJ1~IITED STATES OF AMERICA,

12
                                    Plaintiff,               CASE NO. EDCR-18-00346-JGB-1
13
                             v.                              ORDER OF DETENTION AFTER
14                                                           HEARING (_Fed.R.Cim.P. 32.1(a)~6)
     EDUARDO ALVAREZ,                                        18 U.S.C. § 3143(a) Allegations o
15                                                           Violations ofProbation/Supervised
                                    Defendant.               Release Conditions)
16

17
         On arrest warrant issued by the United States District Court for the
18
     ~~~i~~Y'i~ of ~-~~oC'v~involving                   alleged      violations        of conditions of
19
     probation supervised release:
20
              1. The court finds that no condition or combination of conditions will
21
                    reasonably assure:
22
                    A.(~ the appearance of defendant as required; and/or
23
                    B.( ) the safety of any person or the community.
24
             2. The Court concludes:
25
                    A.( ) Defendant has failed to demonstrate by clear and convincing
26
                             evidence that he is not likely to pose a risk to the safety of any
27

28

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                                Page 1 of 2
 1                            other persons or the community. Defendant poses a risk to the
 2                            safety of other persons or the community based on:
 3

 4

 5

 6

 71

 8                    B. (v~ Defendant has failed to demonstrate by clear and convincing
 9                            evidence that he is not likely to flee ifreleased. Defendant poses
10                            a flight risk based on: h~Zll~.c. 0~ `ice¢. D~,~,t.Vt Ses ~   ~~

11                                bc~2c~r- ~,~d i~~e r vn.a.+,'av~; ~~Iz~e.abu,~
12                               is~nce.s ; ho b~,i~Q ~~~-t-~rces
13

14

15

16             IT IS ORDERED that defendant be detained.
17

18

19

20    DATED: March 26.2019                           Vim- ~-Q.,
                                                     HONORABLE ALICIA   ROSENBERG
21                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94 (06/07)                                                                          Page 2 of2 ~
